DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant wrote “wherein at one least a section” when it would appear as though Applicant may have meant to write --wherein at least one section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1, recites the limitation "the at least one reception area of the cover element" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. The claim is currently unclear if the reception area is an area to receive a circuit board or if the reception area is a location on the cover element to receive inductive power transfer.  Based on this indefiniteness claims 2-13 are held to be rejected as well.  For purposes of examination, Examiner will be interpreting the claim as if it read –shielding element covers the at least one reception area for a circuit board 
Further claim 6, recites the limitation "one recess is provided by a concave section of the contour”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is unable to ascertain what Applicant intended to claim with this limitation.  For purposes of examination, Examiner will be interpreting the claim as if it read as follows -- The receiving device according to claim 1, wherein the magnetic shielding element has at least one recess[[,]] 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders et al. (WO2014/166963) (Note the references below are made to corresponding Anders et al. (US 9,806,540)).
Anders discloses:
In regard to claim 1: (Currently Amended) 
A receiving device 

“(32) The circuit arrangement 111 is placed on a sheet-like carrier 101, such as a conventional circuit board. There is a cut out 100 in the carrier 101 so that electric connections between the circuit arrangement 111 and the coil arrangement 31 can extend through the cut out 100.
(33) In the specific embodiment shown in FIG. 3, the carrier 111 and the shielding layer 91 comprise bores 97 or other cut outs which allow for fixing the carrier 101 to columns of the holding device 12 so that the complete arrangement of interior components of the receiving device is fixed to the holding device 12. In particular, the electric circuit arrangement 111 can be fixed to the carrier, for example by soldering, and the holding device 12 can be fixed to the base plate 2 of the case, such as by gluing or screwing. Preferably, screws are also used to fix the carrier 101 to the columns of the holding device 12.”)

; and wherein the magnetic shielding element (Figs. 1 & 3 Item 91)

In regard to claim 2: (Currently Amended) 
wherein a circuit board 

In regard to claim 5: (Currently Amended) 
wherein the contour of the magnetic shielding element (Figs. 1 & 3 Item 91) 

In regard to claim 6: (Currently Amended) 
wherein the magnetic shielding element (Figs. 1 & 3 Item 91) 




wherein the magnetic shielding element (Figs. 1 & 3 Item 91)

In regard to claim 9: (Currently Amended) 
wherein the magnetic shielding element 

In regard to claim 11: (Currently Amended) 
wherein the magnetic shielding element (Fig. 1 & 3 Item 91) 

In regard to claim 12: (Currently Amended) 
wherein the cover element 101 to the columns of the holding device 12.”}).  


In regard to claim 13: (Currently Amended) 
wherein the alignment projection has a thread (Figs. 1 & 3 Items 3 and 5 i.e. 7 appears to be a threaded access hole for cables, and 12 is threaded as screws are used to attach 12 and 101).  

In regard to claim 14: (Currently Amended) 
 A method of manufacturing a receiving device (Figs. 1 & 3 Item 1) wherein the magnetic shielding element (Figs. 1 & 3 Item 91) .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) (Note the references below are made to corresponding Anders et al. (US 9,806,540)) in view of Hickox (US 8,760,253).

In regard to claim 3: (Currently Amended)
Anders discloses the receiving device according to claim 1wherein the magnetic shielding element (Figs. 1 & 3 Item 91) 
“In the specific embodiment shown in FIG. 3, the carrier 111 and the shielding layer 91 comprise bores 97 or other cut outs which allow for fixing the carrier 101 to columns of the holding device 12 so that the complete arrangement of interior components of the receiving device is fixed to the holding device 12. In particular, the electric circuit arrangement 111 can be fixed to the carrier, for example by soldering, and the holding device 12 can be fixed to the base plate 2 of the case, such as by gluing or screwing. Preferably, screws are also used to fix the carrier 101 to the columns of the holding device 12.”).  
However Anders does not explicitly disclose wherein the magnetic shielding element (Figs. 1 & 3 Item 91) 

Therefore, because these two were art recognized equivalents at the time of the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the strap fixation means taught by Hickox with the attachment method of using screws and bores of Anders.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) (Note the references below are made to corresponding Anders et al. (US 9,806,540)).

In regard to claim 7: (Currently Amended)
Anders discloses the receiving device according to laim 1 (Figs. 1 & 3 Item 1), wherein the cover element (Figs. 1 & 3 Item 3) 
However Anders is vague in its disclosure that there is a further circuit board 
.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (WO2014/166963) (Note the references below are made to corresponding Anders et al. (US 9,806,540)).

In regard to claim 10: (Currently Amended)
Anders discloses the receiving device according to claim 1, 
However, Anders is vague in its disclosure that wherein a thickness of the magnetic shielding element 
It would have been an obvious matter of design choice to have adjusted the thickness of the magnetic shielding element based on a frequency of the electromagnetic field receivable by the winding structure since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/11/2022